Title: Elisha Ticknor to Thomas Jefferson, 22 October 1816
From: Ticknor, Elisha
To: Jefferson, Thomas


          
            sir,
            Boston, 22d Octo. 1816.
          
          Your favour of the 15th August last reach’d Boston, in my absence, on a long journey in the country. I returned two days ago and found your letter, which informs me, that my son is “about sending me out Books” and at the same time will
			 forward “a parcel” to me to be forwarded to you. These Books have not yet arrived, and since he has resolved to continue another year in Göttingen I have supposed he would be a little more tardy in collecting books for himself than he otherwise, would have been. But, I am sure he wont fail exactly and punctually (if possible) to
            execute your orders agreeably to your wishes. It has, in my absence, been rumoured, that your Books and his were ship’d on board the Brig Abeona at Hamburg. I did not on hearing it, believe it was true. This vessel as probably you have heard was lost soon after she left Hamburg. The letters from my son have in no instance from the 1st Jany last to the 6th July, stated to me his intentions of sending out books, ’till after he had visited many of the principal cities in Germany and attended some of the Book-Fairs, at which he had made strong calculations to be able to furnish himself with such books as he wanted for his own Library as well as execute the orders of
            his friends. After thus premising I have two strong circumstances to induce me to believe, that neither your books nor his were on board the Abeona at the time she was lost; viz. 1st those Merchants of this town, who had goods on board, have received their Invoices. I have received none. 2d A Mr Clark, a young Merchant of this town also, who had ship’d at Hamburg personally many goods on board the Abeona, call’d on me yesterday to inform me, that, on his way from Hamburg to Paris, he stopt a few days hours at Gottingen and call’d on my son, who was well about the 8th August. I inquired of him very particularly, whether my son had shipt merchandize of any kind on board the Abeona? He informed me, he was confident he had not as he was much with his Commission Merchant as well as with the Captain of the Vessel. I think, therefore, we may fairly conclude, that no loss
			 has happened either to yourself or to my son. when the books arrive, you may rely on my strictest attention to your orders, than which nothing will give me more pleasure than to serve the father
			 and
			 friend of my Country. Sir, the following lines in your letter give me much courage and satisfaction. “The account he gives me of the German literature is very interesting and such as I had not
			 been
			 before apprised of. It seems well worthy of his avail and he is accordingly sowing the seed of what with his genius and industry will yield a rich harvest.” Such lines and opinion, sir,
			 considering
			 the source whence they came—his experience and age—his judgment and foresight, console and calm the heart of a father, who, at times, has almost regretted the enterprise he suffered his son to
			 undertake. Please to accept, sir, for the confidence you have reposed in him, the thanks and highest consideration of
          
            Your most obedient And very humble servant,
          
          Elisha Ticknor.
        